
	

116 S464 PCS: Protecting Employees’ Security Clearances Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 23116th CONGRESS1st Session
		S. 464
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2019
			Mr. Cardin (for himself, Mr. Leahy, Mr. Jones, Ms. Baldwin, Mr. Kaine, Mrs. Feinstein, Ms. Hirono, Ms. Klobuchar, Mr. Durbin, Mrs. Shaheen, Ms. Cortez Masto, Ms. Hassan, and Mr. Van Hollen) introduced the following bill; which was read the first time
		
		February 13, 2019Read the second time and placed on the calendarA BILL
		To require the treatment of a lapse in appropriations as a mitigating condition when assessing
			 financial considerations for security clearances, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Employees’ Security Clearances Act of 2019. 2.Treatment of lapse in appropriations as mitigating condition in financial consideration for security clearances (a)DefinitionsIn this section:
 (1)AgencyThe term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code. (2)Covered employeethe term covered employee—
					(A)
 means— (i)an officer or employee of the United States Government furloughed during a lapse in appropriations; and
 (ii)an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management; and
 (B)includes a contractor of an agency subject to a lapse in appropriations. (3)National security eligibilityThe term national security eligibility has the meaning given such term in Security Executive Agent Directive 4 (relating to National Security Adjudicative Guidelines), as in effect on the day before the date of the enactment of this Act.
 (4)Security Executive AgentThe term Security Executive Agent means the official acting as the Security Executive Agent in accordance with Executive Order 13467 (73 Fed. Reg. 38103; 50 U.S.C. 3161 note; relating to reforming processes related to suitability for government employment, fitness for contractor employees, and eligibility for access to classified national security information), or successor order.
 (b)In generalWhenever the head of an agency determines whether to grant a covered employee national security eligibility or continue a covered employee's national security eligibility, the head shall consider a lapse in appropriations a condition that could mitigate a security concern with respect to financial considerations.
 (c)Credit scores or negative information in a consumer credit fileNo head of an agency may revoke the national security eligibility of a covered employee because of a reduction in the credit score or negative information in a consumer credit file of the covered employee that is attributable to disrupted income payments as a result of a lapse in appropriations.
 (d)Modification of policies, guidelines, and directivesNot later than 60 days after the date of the enactment of this Act, the Security Executive Agent shall revise such policies, guidelines, and directives, including the Security Executive Agent Directive 4 (relating to National Security Adjudicative Guidelines), or successor directive, as may be necessary to carry out this section.
			
	February 13, 2019Read the second time and placed on the calendar